The taxpayers appeal from a decision of the Appellate Tax Board (board) upholding the State Tax Commission’s (commission) denial of an abatement of sales taxes assessed *909against the individual taxpayer. The taxpayers claim that no sales tax was payable on the retail sale of telephone equipment sold during the period from April, 1966, to June, 1968, inclusive. They argue that the sales were exempt from any sales tax first under the provisions of St. 1966, c. 14, § 1, subsection 6 (i), and subsequently under G. L. c. 64H, § 6 (i), as appearing in St. 1967, c. 757, § 1. Each statute exempted “ [t]he sales, furnishings or service of gas, water, electricity, telephone and telegraph.” See St. 1971, c. 1088, amending G. L. c. 64H, § 6 (i). The taxpayers did not request any findings and report from the board. See G. L. c. 58A, § 13, as amended. The commission did not admit any facts in its answer. Thus there are no facts before us on the record on which to determine whether the board committed any error of law. However, the Commissioner’s brief concedes that the individual taxpayer sold telephone equipment of some sort. The relevant statutes exempt telephone service and the sale or furnishing of telephone service but not the sale of telephone equipment. Therefore, sales taxes appropriately were due for the sale of telephone equipment. There is no basis on this record to support the taxpayers’ claim that they were denied equal protection of the laws. The decision of the Appellate Tax Board is affirmed.
Donald C. Chayet, pro se.
John F. Hurley, Deputy Assistant Attorney General, for the Commissioner of Corporations & Taxation.

So ordered.